                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   QUINTARA BIOSCIENCES, INC.,
                                  11                  Plaintiff,                             No. C 20-04808 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   RUIFENG BIZTECH INC., et al.,                         ORDER RE MOTION
                                                                                             TO STRIKE AND
                                  14                  Defendants.                            VACATING HEARING
                                  15

                                  16                                          INTRODUCTION

                                  17        A prior order directed plaintiff to disclose its asserted trade secrets with sufficient

                                  18   particularity before it could proceed to discovery. For the most part, plaintiff has failed to do

                                  19   so. The disclosure is STRICKEN IN PART. The parties will proceed to summary judgment on

                                  20   the surviving asserted trade secrets. The remainder of this case is STAYED.

                                  21                                            STATEMENT

                                  22        Prior orders detail this case (Dkt. Nos. 19, 28, 49), though most of the story is not

                                  23   relevant here. In brief, a crumbling joint-business venture provoked this suit. Plaintiff’s

                                  24   federal trade-secret misappropriation claim predicated our supplemental jurisdiction. A

                                  25   September 9 order denied preliminary injunctive relief due to plaintiff’s delay. October 16 and

                                  26   December 10 orders settled the pleadings, but defendants did not challenge the allegations of

                                  27   trade-secret misappropriation there.

                                  28
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 2 of 8




                                   1        Rather, following defendants’ motion for a protective order, a November 18 order

                                   2   directed plaintiff to disclose its asserted trade secrets before it would be permitted discovery.

                                   3   Plaintiff filed such a disclosure, but defendants maintained its inadequacy. Instead of issuing a

                                   4   further protective order, though, the undersigned judge invited defendants to take a stand:

                                   5   accept the disclosure and comply with discovery; or move to strike the disclosure, withhold

                                   6   discovery, and accept the consequences if wrong. Defendants have chosen the latter (Dkt. Nos.

                                   7   40, 53, 57). This order is appropriate for disposition on the papers.

                                   8                                              ANALYSIS

                                   9        “[A] district court has wide discretion in controlling discovery.” Jeff D. v. Otter, 643

                                  10   F.3d 278, 289 (9th Cir. 2011). Though state procedure does not govern here, in the trade secret

                                  11   context the undersigned judge has often borrowed the tried and true California Code of Civil

                                  12   Procedure § 2019.210 under the district court’s Rule 16 case-management authority. The
Northern District of California
 United States District Court




                                  13   provision requires:

                                  14                In any action alleging the misappropriation of a trade
                                                    secret . . . before commencing discovery relating to the trade
                                  15                secret, the party alleging the misappropriation shall identify the
                                                    trade secret with reasonable particularity . . . .
                                  16

                                  17   Swarmify, Inc. v. Cloudflare, Inc., No. C 17-06957 WHA, 2018 WL 2445515, at *2 (N.D. Cal.,

                                  18   May 31, 2018); Jobscience, Inc. v. CVPartners, Inc., No. C 13-04519 WHA, 2014 WL

                                  19   852477, at *5 (N.D. Cal. Feb. 28, 2014). A November 18 order directed plaintiff to disclose

                                  20   for each asserted trade secret:

                                  21                (1) a summary of the specific trade secret;
                                  22                (2) the background of the trade secret and a description of how
                                                    each secret has derived independent, actual or potential economic
                                  23                value by virtue of not being generally known to the public;
                                  24                (3) a description of how each secret has been the subject of
                                                    reasonable efforts to maintain its secrecy; and finally
                                  25
                                                    (4) each of the precise claimed trade secrets, numbered, with a list
                                  26                of the specific elements for each, as claims would appear at the end
                                                    of a patent.
                                  27

                                  28   (Dkt. No. 40).
                                                                                        2
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 3 of 8




                                   1         This disclosure requirement is reasonable. It does not require utmost detail and

                                   2   supporting explanation. It should not drive us into the actual merits of the trade secret. The

                                   3   point is to nail down the asserted trade secrets with sufficient particularity to permit us to

                                   4   discern the reasonable bounds of discovery, to give defendants enough notice to mount a

                                   5   cogent defense, and to prevent plaintiff from indulging in shifting sands:

                                   6                Experience has shown that it is easy to allege theft of trade secrets
                                                    with vagueness, then take discovery into the defendants’ files, and
                                   7                then cleverly specify what ever happens to be there as having been
                                                    trade secrets stolen from plaintiff. A true trade secret plaintiff
                                   8                ought to be able to identify, up front, and with specificity the
                                                    particulars of the trade secrets without any discovery.
                                   9

                                  10   Jobscience, 2014 WL 852477, at *5. Ordinary categories of confidential information, such as

                                  11   business financial records, will require less supporting matter. But asserted secrets within

                                  12   specialized fields will require “a more exacting level of particularity . . . to distinguish the
Northern District of California
 United States District Court




                                  13   alleged trade secrets from matters already known to persons skilled in that field.” Advanced

                                  14   Modular Sputtering, Inc. v. Sup. Ct., 132 Cal. App. 4th 82, 836 (2005); See Brescia v. Angelin,

                                  15   172 Cal. App. 4th 133, 147–150 (2009). Plaintiff’s disclosure straddles the line.

                                  16         Beginning with the two adequately described secrets, plaintiff asserts its customer profile

                                  17   and vendor databases. The customer profile database:

                                  18                [I]ncludes a relational database and many computer spreadsheets
                                                    which were exported from the database and stored on local file
                                  19                servers. The database contains each customer’s purchases and
                                                    payment history over the years, including the products purchased,
                                  20                the dates of the purchases, the prices paid, and any customer
                                                    feedbacks for the purchases. In some instances, the database also
                                  21                includes an analysis of additional products and services that
                                                    Quintara may offer to the customer.
                                  22

                                  23   Plaintiff uses this “detailed business transaction history” in “communication with customers

                                  24   and for internal business planning by the company’s accounting team, customer account

                                  25   managers, and sales team.” And, the vendor database includes “the contact and business

                                  26   information for these third-party service providers which are essential for Quintara’s business

                                  27   operations” along with “Quintara’s purchasing plans with specific vendors and the financial

                                  28   arrangements between Quintara and such vendors.”
                                                                                         3
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 4 of 8




                                   1         These are minimal descriptions, to be sure, but adequate given the subject matter. The

                                   2   wisdom gained from years of interactions with customers and vendors may be trade secret.

                                   3   Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1521–22 (1997). As plaintiff explains, it used

                                   4   the customer profile to respond to customer feedback and tailor product proposals. So too the

                                   5   vendor database allowed plaintiff to tailor its purchases and negotiate favorable terms based on

                                   6   past dealing. Moreover, this order emphasizes that these profile databases are distinct among

                                   7   the other categories of asserted secrets here because the underlying transactions are inherently

                                   8   party-specific. That is, we will be able to distinguish between plaintiff’s transaction data and

                                   9   defendants’ transaction data, or indeed public transaction data, in discovery and summary

                                  10   judgment, because the underlying communications, invoices, and receipts will identify

                                  11   plaintiff, rather than another. For these types of secrets, plaintiff adequately discloses the

                                  12   information type, its background, and its value. And, the distinctiveness of the underlying data
Northern District of California
 United States District Court




                                  13   itself should prevent plaintiff from improperly claiming whatever it happens to find in

                                  14   discovery into defendants’ files.

                                  15         The remainder of the fifteen-page disclosure, however, asserting nine more secrets, fails

                                  16   to adequately delineate the asserted secrets. Those secrets come in two groups, business and

                                  17   marketing secrets and technical secrets. But plaintiff has, in all but a few instances, merely

                                  18   described categories of information that might be protectable as trade secret without actually

                                  19   disclosing the trade secrets themselves, as required. Emphasizing this point, plaintiff itself

                                  20   filed its trade secret disclosure (formerly marked “Trial Counsel’s Eyes Only”) on the public

                                  21   docket with minimal redactions in opposition to this motion (Dkt. No. 62). It must be

                                  22   emphasized, however, that unlike the customer and vendor profiles above, where plaintiff’s

                                  23   high level descriptions sufficed, categorical descriptions of plaintiff’s business plans and

                                  24   technical secrets offer no protection against plaintiff merely claiming whatever it finds in

                                  25   discovery. Some examples illustrate.

                                  26         Among its business and marketing secrets, plaintiff specifies its customer database,

                                  27   containing the names, detailed contact information, and other identifying information, built

                                  28   over several years. Plaintiff asserts the compilation does not exist in the public domain, but in
                                                                                        4
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 5 of 8




                                   1   contrast to the customer profile database above, describes no secret information that imparts

                                   2   value to this list. And, the assertion that plaintiff uses the list to automatically verify customer

                                   3   addresses and billing for orders merely describes the generic purpose of a contact list. Simply

                                   4   put, plaintiff fails to disclose even at a high level the secret sauce, let alone its background or

                                   5   development, that brings independent value and distinguishes its customer list from

                                   6   information that will likely be found in discovery because it is available via public sources.

                                   7         Within its technical secrets, plaintiff specifies a wider variety of secret material. The first

                                   8   example, plaintiff asserts its “secret plans for developing new products and services,” such as

                                   9   the “laboratory protocols and recipes, informatics, and marketing plans” for its “Turbo DNA

                                  10   Sequencing Service.” The product goal, plaintiff says, is to complete two sequencing reactions

                                  11   within 45 and 90 minutes, respectively. Setting aside that plaintiff has potentially disclosed

                                  12   some aspects of this product already, with a soft launch between late 2019 and early 2020,
Northern District of California
 United States District Court




                                  13   plaintiff fails to distinguish its proposed product from industry practice. Presumably all

                                  14   providers of DNA sequencing services seek to do it faster; plaintiff cannot preempt the entire

                                  15   field just by claiming this trade secret. Again, “[w]here, as here, the alleged trade secrets

                                  16   consist of incremental variations on, or advances in the state of the art in a highly specialized

                                  17   technical field, a more exacting level of particularity may be required to distinguish the alleged

                                  18   trade secrets from matters already known to persons skilled in that field.” Plaintiff neither

                                  19   describes, even at a high level, the actual secret sauce to its new product, nor the development

                                  20   of that secret as distinct from industry norm. See Advanced Modular, 132 Cal. App. 4th at 836.

                                  21         Plaintiff next discloses several batches of “computer informatics,” which appear to be

                                  22   house-customized computer code. Representative among these is a program named

                                  23   “SparkDNA,” which “is a standalone software for plasmid map viewing, editing, and

                                  24   sequencing trace alignment.” Plaintiff employed one full time employee along with two

                                  25   contractors to develop the code for a little over one year and for one hundred and twenty

                                  26   thousand dollars. As before, the question here is not whether this information might be

                                  27   protectable but whether plaintiff has disclosed this asserted trade secret as directed. The

                                  28   problem is that plaintiff does not disclose the matter that makes this code valuable. At this
                                                                                        5
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 6 of 8




                                   1   level of vagary, plaintiff’s disclosure essentially claims the entire sub-field of computer code

                                   2   for “plasmid map viewing, editing, and sequencing trace alignment,” offering no description of

                                   3   what makes plaintiff’s methods distinct from its competitors’ methods. Atop this, plaintiff also

                                   4   fails to explain the background to this supposed trade secret.

                                   5          Representative among plaintiff’s remaining technical trade secrets is number eight,

                                   6   labeled “Customized Protocols and Reagents for Sanger DNA Sequencing.” Plaintiff says that

                                   7   it “has been tweaking the protocols and reagents of its own Sanger sequencing operations for

                                   8   years and h[as] developed an optimal set of protocols and reagent recipes.” With the exception

                                   9   of one, the contents of these protocols and recipes remain unstated. Yet again, this disclosure

                                  10   describes a category of information that may be protectable as trade secret. But it does not

                                  11   actually disclose, with any specificity, the underlying trade secret itself.

                                  12          The lone exception here is that plaintiff does disclose its “cycle sequencing PCR
Northern District of California
 United States District Court




                                  13   protocol,” and keeps this protocol under seal in its opposition filing. Indeed, plaintiff offers an

                                  14   “ABI Standard Protocol,” apparently known in industry, to highlight the differences from its

                                  15   own protocol. Recall, however, the November 18 order directed plaintiff to disclose both the

                                  16   trade secret and describe the background of the secret and how it brings value by virtue of not

                                  17   being generally known. The bare assertion that plaintiff spent years developing a different

                                  18   protocol from the industry standard does not explain how it has incrementally advanced

                                  19   beyond the state of this art in its specialized field. Advanced Modular, 132 Cal. App. 4th at

                                  20   836.

                                  21          Rather than seriously contesting the above analysis, plaintiff first tries to reframe this

                                  22   dispute as a motion to dismiss. This misreads the November 18 order and the undersigned’s

                                  23   prior orders on the topic (and the text of Section 2019.210 itself).

                                  24          Plaintiff next seeks to bolster the merits of the asserted trade secrets themselves. But this

                                  25   mistakes the matter at hand. We will determine whether plaintiff’s asserted trade secrets are,

                                  26   as a matter of law and fact, trade secrets at summary judgment. Now, we are concerned with

                                  27   plaintiff’s disclosure, or to be clear, the lack thereof, of those asserted trade secrets.

                                  28
                                                                                         6
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 7 of 8




                                   1           This order is unsure whether to take plaintiff’s last argument seriously. In response to an

                                   2   order to disclose its asserted trade secrets, plaintiff responds, several times, that “[d]efendants

                                   3   can also easily obtain copies of the [asserted trade secrets], by looking into the stolen

                                   4   computers and by conducting discovery.” Assuming these remarks come of vigorous

                                   5   representation and not belligerence, they highlight the flaws in plaintiff’s opposition here.

                                   6   Plaintiff seeks, in essence, to avoid its burden of proof. Its trade secret disclosure describes

                                   7   categories of protectable information. But high-level descriptions of business and marketing

                                   8   plans, or novel products and procedures do not reveal the underlying asserted trade secrets.

                                   9   Nothing about plaintiff’s categorical descriptions will allow us to distinguish between, on the

                                  10   one hand, plaintiff truly discovering its material in defendants’ possession and, on the other,

                                  11   plaintiff merely slapping the retroactive label of “trade secret” on information gained in

                                  12   discovery. This prevents us from framing the scope of discovery and defendants from
Northern District of California
 United States District Court




                                  13   mounting a knowing and reasoned defense. Id. at 833–34.

                                  14                                             CONCLUSION

                                  15           The motion to strike is GRANTED IN PART. Plaintiff has failed to disclose most of its

                                  16   trade secrets with adequate particularity. It has for our purposes, however, adequately

                                  17   disclosed its asserted-trade secret customer profile and vendor databases. Plaintiff’s trade

                                  18   secret misappropriation claim may proceed, including to discovery, on these asserted secrets

                                  19   only.

                                  20           A prior order noted that plaintiff’s trade-secret claim provides the sole basis for

                                  21   supplemental jurisdiction over this business dispute. The supplemental jurisdiction statute, 28

                                  22   U.S.C. Section 1367, permits federal courts to efficiently address disputes raising both federal

                                  23   and state claims in one action. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

                                  24   558 (2005). Section 1367, however, is not an invitation to disrupt the ordinary bounds of our

                                  25   jurisdiction. “Needless decisions of state law should be avoided . . . as a matter of comity.”

                                  26   United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). It is now clear that the

                                  27   parties’ slew of state-law claims threatens to swallow the sole federal claim here.

                                  28
                                                                                          7
                                        Case 3:20-cv-04808-WHA Document 87 Filed 03/13/21 Page 8 of 8




                                   1        All state-law claims and counterclaims are STAYED. The parties shall proceed through

                                   2   discovery on the trade-secret misappropriation claim. Given the narrowing of the present

                                   3   dispute, the current case management schedule (Dkt. No. 29) should do. To reproduce the

                                   4   most relevant dates here, fast discovery closes and opening expert reports are due MAY 14.

                                   5   Dispositive motions are due by JULY 1. The March 18 hearing is VACATED. The parties shall

                                   6   please re-notice their remaining, relevant disputes.

                                   7        IT IS SO ORDERED.

                                   8
                                   9   Dated: March 13, 2021.

                                  10

                                  11
                                                                                              WILLIAM ALSUP
                                  12                                                          UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       8
